Citation Nr: 0604623	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-08 578	)	DATE
	)
	)


THE ISSUES

1.  Whether the June 16, 1987, decision by the Board of 
Veterans' Appeals (Board) denying service connection for 
residuals of a hysterectomy should be revised or reversed on 
the grounds of clear and unmistakable error.

2.  Whether the July 22, 1988, decision by the Board denying 
service connection for post-traumatic stress disorder should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The appellant served on active duty from January 1976 to 
August 1979.

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in June 16, 1987, and 
July 22, 1988, Board decisions.  In the June 1987 decision, 
the Board denied service connection for residuals of a 
hysterectomy.  In the July 1988 decision, the Board denied 
service connection for post-traumatic stress disorder.  


FINDINGS OF FACT

1.  The June 1987 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.

2.  The July 1988 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSIONS OF LAW

1.  The Board's decision of June 1987 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for residuals of a hysterectomy.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403(a) & (c) (2005).

2.  The Board's decision of July 1988 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for post-traumatic stress disorder.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1403(a) & (c).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 
2001).

The appellant contends that the June 1987 and July 1988 Board 
decisions contain clear and unmistakable error.  As to the 
June 1987 decision, which denied service connection for 
residuals of a hysterectomy, she asserts that her 
hysterectomy was done within one year following her discharge 
from service, which was within the one-year presumption 
period.  She also asserts that VA failed to provide her with 
an examination to determine if the hysterectomy was related 
to service because the hysterectomy occurred within months of 
her discharge from service.  She argues that service 
connection should have been granted for residuals of a 
hysterectomy at that time.  

As to the July 1988 Board decision, which denied service 
connection for post-traumatic stress disorder, the appellant 
states that there was evidence at that time that she had 
post-traumatic stress disorder, which was based upon a valid 
in-service stressor and that service connection for post-
traumatic stress disorder should have been granted at that 
time.

I.  Legal Criteria

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a) (2005).  To warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005).  Examples of 
situations that are not clear and unmistakable include, a 
changed diagnosis, i.e., a new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; and, 
allegations based on improper evaluation of evidence, i.e., a 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d)(1)-(3) (2005).

A claim for clear and unmistakable error must be decided 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b) 
(2005).

II.  June 16, 1987, Board decision

In the June 1987 decision, the Board denied service 
connection for residuals of a hysterectomy.  In denying the 
claim, the Board stated that the service medical records did 
not show a chronic gynecological disorder was incurred in or 
aggravated by service.  It noted the appellant had a number 
of gynecological problems several months after service and 
that she underwent a hysterectomy in 1980.  The Board 
concluded that the hysterectomy was not the result of a 
disease or injury in service.  

As stated above, the appellant's arguments are that because 
she had a hysterectomy within one year following discharge 
from service, service connection should have been granted.  
She also states that VA should have provided her with an 
examination to determine if the hysterectomy was due to a 
disease or injury in service.  

The applicable law and regulations in effect at the time of 
the June 1987 Board decision are essentially the same as 
those currently in effect.  Under 38 C.F.R. § 3.303(a) 
(1987), it stated that service connection "basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service."  See also 38 U.S.C. § 310 
(1982).  Under 38 C.F.R. § 3.307 (1987), it stated that a 
chronic disease listed under 38 C.F.R. § 3.309 will be 
considered to have been incurred in or aggravated by service 
if it manifests to a compensable degree or more within one 
year following discharge from service.  Id. at (a), (a)(3).  
It also stated that no condition other than the ones listed 
in § 3.309(a) would be considered chronic.  

With regard to the argument that the hysterectomy was 
manifested to a compensable degree within one year following 
the appellant's discharge from service and that service 
connection should have been granted as a result, it must be 
noted that section 3.309(a) does not include a hysterectomy 
or the other gynecological diagnoses the veteran had been 
diagnosed with during the one-year period following service 
as a "chronic disease."  See 38 C.F.R. § 3.309(a).  
Therefore, she was not entitled to consideration of service 
connection based upon a presumptive basis.  See 38 C.F.R. 
§ 3.307 (no condition other than the ones listed in 
§ 3.309(a) would be considered chronic).  Regardless, at the 
time of the Board decision, there was no competent evidence 
attributing the post service hysterectomy to service or any 
incident in service.  The appellant's contention seems to be 
based upon how the facts were weighed or upon her own 
misapplication of the law.  Under 38 C.F.R. § 20.1403(d)(3), 
allegations based on improper evaluation of evidence, to 
include a disagreement as to how the facts were weighed or 
evaluated, is not clear and unmistakable error.

Additionally, the appellant has argued that because the 
hysterectomy occurred within months following her discharge 
from service, VA should have provided her with an 
examination.  She argued that such was a failure of the duty 
to assist.  However, under 38 C.F.R. § 20.1403(d)(2), the 
Secretary' s failure to fulfill the duty to assist is not 
clear and unmistakable error.

The Board's determination to deny the claim is consistent 
with the applicable law and regulations extant at that time.  
Again, the evidence at that time showed that the appellant 
had complained of gynecological problems in service and 
following service and that she underwent a hysterectomy 
within one year following her discharge from service.  No 
medical professional had attributed the hysterectomy to a 
disease or injury in service.  Whether to grant or deny 
service connection for residuals of a hysterectomy was, at a 
minimum, debatable.  Therefore, the motion for revision or 
reversal on the basis of clear and unmistakable error in the 
June 16, 1987, Board decision is denied.

III.  July 22, 1988, Board decision

In the July 1988 decision, the Board denied the claim for 
service connection for post-traumatic stress disorder.  In 
denying the claim, it acknowledged that the appellant had 
been diagnosed with post-traumatic stress disorder and other 
psychiatric disorders and that she attributed her psychiatric 
complaints to a sexual assault that occurred in service.  It 
also acknowledged that there was medical evidence of post-
traumatic stress disorder being attributed to a 1982 
automobile accident and of the diagnosis being attributed to 
multiple stressors, which included the sexual assault in 
service.  It determined the appellant did not have a 
psychiatric disorder that could be attributable to her 
military service.  

As stated above, the appellant's argument is that service 
connection for post-traumatic stress disorder should have 
been granted by the Board because there was evidence that the 
appellant had been diagnosed with post-traumatic stress 
disorder due to the in-service stressor of having been 
sexually assaulted.  This argument is an attack as to how the 
facts were weighed.  Under 38 C.F.R. § 20.1403(d)(3), a 
disagreement as to how the facts were weighed or evaluated is 
not clear and unmistakable error.

The Board's determination to deny the claim is consistent 
with the applicable law and regulations extant at that time.  
The evidence at that time showed that the appellant had been 
diagnosed with post-traumatic stress disorder based upon a 
1982 automobile accident and a diagnosis based upon multiple 
complaints, which included the sexual assault in service.  
Here, there was evidence that was both favorable and 
unfavorable to the appellant's claim.  Whether to grant or 
deny service connection for post-traumatic stress disorder 
was, at a minimum, debatable.  Therefore, the motion for 
revision or reversal on the basis of clear and unmistakable 
error in the July 22, 1987, Board decision is denied.

The Board notes that in the appellant's April 2004 motion for 
reconsideration of the 1988 Board decision, she argued that 
the Board had failed to address the presumption of soundness 
in noting that she had been hospitalized for psychiatric 
complaints prior to service.  She did not put forth this 
argument in connection with her claim for clear and 
unmistakable error in the 1988 decision.  However, the Board 
will address it anyway for clarification purposes.  While the 
Board made a finding of fact in the 1988 decision that the 
appellant had been hospitalized on several occasions prior to 
service for "periodic psychiatric complaints," it made no 
determination that a psychiatric disorder had pre-existed 
service.  The denial of service connection was based upon the 
determination that a chronic psychiatric disorder was not 
identified in service or for many years after and that the 
appellant did not have post-traumatic stress disorder as a 
result of an incident during service.  


	(CONTINUED ON NEXT PAGE)




ORDER

The motion alleging clear and unmistakable error in the 
Board's June 16, 1987, decision in denying service connection 
for residuals of a hysterectomy is denied.

The motion alleging clear and unmistakable error in the 
Board's July 22, 1988, decision in denying service connection 
for post-traumatic stress disorder is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



